Voto disidente emitido por
el Juez Asociado Señor Martín al cual se une el Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 28 de abril de 1978
Yo expediría el auto para revisar la sentencia dictada por el tribunal de instancia que revocó la Resolución del Con-sejo de Educación Superior que a su vez confirmó la deter-minación del Rector del Recinto de Río Piedras de la Univer-sidad de Puerto Rico de no conceder al recurrido un nuevo nombramiento como Catedrático Auxiliar de la Facultad de Derecho para el año académico 1971-72.
La expedición del auto hubiera dado al Tribunal la opor-tunidad de tener ante sí todos los documentos que aparecen en el expediente del caso y que fueron objeto de examen, estudio, consideración y análisis a través de todo el procedi-miento administrativo que se siguió en este caso.
Este caso, a mi juicio, plantea básicamente los derechos de un catedrático nombrado con carácter de probatorio, a la luz de las normas y procedimientos existentes en la Universi-dad de Puerto Rico para la evaluación y concesión de perma-nencia en su puesto docente. Véanse por ejemplo: Perry v. Sindermann, 408 U.S. 593 (1972); Board of Regents of State Colleges et al. v. Roth, 408 U.S. 564 (1972); Shelton v. Tucker, 364 U.S. 479 (1960).
Por ser casi imposible anticipar un criterio sobre la con-troversia planteada exclusivamente a base de la sentencia del tribunal de instancia y ante la inexistencia de doctrina de este Tribunal sobre el particular, me parece de rigor el que nos pronunciemos sobre ello para dejar sentado cuál habrá de ser la ingerencia de los tribunales en casos como éste. Espe-cialmente debe quedar aclarada la disposición que del caso hace el tribunal de instancia. Al quedar sin efecto la deter-minación inicial del Comité de Permanencia de la Facultad *146de Derecho que acordó recomendar al Rector que no se reno-vara el contrato de un año de catedrático auxiliar probatorio al Profesor Rubén Berrios Martínez, surgen las siguientes interrogantes. ¿Puede ser sometido el Profesor Berrios a una nueva evaluación antes de que el Rector le extienda un nuevo nombramiento por un año adicional? ¿Queda obligado el Rector a nombrarle por un año adicional? ¿Luego de nombrado por un año adicional queda el Profesor Berrios sujeto a una evaluación adicional para decidir sobre su permanencia? ¿Está el Tribunal insinuando como cuestión de derecho que luego de nombrado por un año adicional, que sería su quinto año, tiene el derecho a la permanencia independientemente de la evaluación a que pueda ser sometido durante ese último año de probatoria? ¿Se justifica que se reponga al Profesor Berrios con carácter retroactivo?
Lógicamente la Universidad de Puerto Rico queda sin una orientación debida en cuanto a qué determinaciones tomar con respecto a la sentencia del tribunal de instancia.
Los hechos que constituyen el trasfondo de este caso pue-den resumirse como sigue. Berrios comenzó a prestar servi-cios en la Facultad de Derecho de la Universidad de Puerto Rico, como catedrático auxiliar con carácter probatorio el día 1 de julio de 1967 mediante nombramiento extendídole por el Rector del Recinto de Río Piedras. Se le asignaron los cur-sos de Introducción al Derecho, de Derecho Internacional Público y de Daños y Perjuicios. Su labor era de tarea com-pleta.
Por ser de carácter probatorio su nombramiento queda sujeto a la disposición del Reglamento de la Universidad que exige que cada año el Decano de una Facultad “someterá al Rector un informe relativo a la naturaleza y calidad de los servicios prestados por el personal de nombramiento proba-torio, y las recomendaciones que al propósito estime opor-tunas. En los casos en que estos informes y recomendaciones sean desfavorables, se enviará copia al personal afectado.” *147Reglamento Universidad de Puerto Rico, promulgado el 23 de junio de 1950. Aunque dicho reglamento .habría de ser suplantado por el Reglamento General que requiere la Ley Núm. 1 de 20 de enero de 1966, 18 L.P.R.A. see. 601 et seq., especialmente la sec. 602(e) (5), aquél está aún en vigor por no haberse aprobado el segundo.
A la fecha en que fue designado Berrios catedrático auxi-liar estaban en vigor las Normas y Procedimientos para la Evaluación y Concesión de Permanencia al Personal Docente de la Universidad de Puerto Rico, aprobadas el 18 de no-viembre de 1964 por la Junta Universitaria. Véase Certi-ficación Núm. 22 (año 1964-65), Junta Universitaria, Uni-versidad de Puerto Rico, expedida en 25 de noviembre de 1964. Unas normas sustancialmente iguales habían sido apro-badas por el Senado Académico del Recinto de Río Piedras en 6 de febrero de ese mismo año.!1) Dichas Normas dispo-nían que no cobrarían vigencia hasta tanto fueren aprobadas por el Consejo Superior de Enseñanza. A pesar de que el Con-sejo Superior nunca actuó sobre las Normas aludidas las mismas fueron consideradas durante el tiempo a que se con-traen las actuaciones en este caso como Normas de facto, y las autoridades universitarias cumplían con ellas con el bene-plácito de los catedráticos probatorios.
Conforme lo disponen las Normas de la Junta Universi-taria, el Comité de Permanencia estaría integrado por el Decano como presidente ex officio y un número de miembros según lo determinara la facultad, electos por ésta de entre sus profesores con nombramiento permanente y con tarea completa. El Comité habría de hacer dos evaluaciones obliga-torias exhaustivas sobre la competencia del profesor y todas *148aquellas adicionales que estimare necesarias. El primer in-forme obligatorio sería antes de terminar el primer semestre del segundo año en que el profesor prestara servicios. El re-ferido informe deberá expresar la recomendación del Comité sobre la deseabilidad de extender un nuevo nombramiento. El Decano de la Facultad formulará su propia recomenda-ción al Rector del recinto, conforme lo disponía el Regla-mento. Las evaluaciones y recomendaciones contenidas en ese primer informe se basarán, entre otros factores, según las Normas señaladas, en los siguientes:
1. La capacidad del profesor para la enseñanza, la inves-tigación y la creación.
2. El cumplimiento de sus deberes.
3. La preparación y mejoramiento académico.
El segundo informe obligatorio sería durante el segundo semestre del cuarto año de servicios, en los casos en que el profesor fuere candidato a la permanencia a la terminación del siguiente año académico, que sería su quinto año. Los factores que entran en juego en la segunda evaluación com-prenden los ya mencionados para la primera evaluación. Pero, en adición, se considerarán, entre otros, los siguientes aspectos:
1. Publicaciones.
2. Trabajos de investigación y de creación.
3. Servicios prestados a la Universidad.
4. Honores y reconocimientos.
5. Opiniones fundamentadas y sustanciadas de sus com-pañeros claustrales.
Proveen, además, las Normas que si la denegación de la permanencia ha de ser recomendada, el Decano de la Facul-tad correspondiente lo comunicará por escrito al interesado al final de su cuarto año de servicios.
La sentencia del tribunal revela que la evaluación fue hecha por el Comité de Permanencia al final del cuarto año de probatoria. Su dictamen adverso fue comunicado al Rector *149quien decidió no renovar el contrato del Profesor Berrios. Tal dictamen fue confirmado por el Presidente de la Univer-sidad y luego por el Consejo Superior de Enseñanza. La sen-tencia está fundamentada básicamente en la opinión disidente del Profesor Efraín González Tejera en su carácter de miem-bro del Comité de Permanencia, y en la opinión disidente del Dr. Roberto Buso, miembro del Consejo Superior de Ense-ñanza. No hemos tenido el beneficio de examinar tales opi-niones disidentes, ni el beneficio de examinar todos los docu-mentos que forman parte del expediente administrativo. Rei-tero pues que en esas circunstancias no puedo formar criterio en cuanto a si la sentencia del tribunal de instancia encuen-tra apoyo en la totalidad de la evidencia.
Es sabido que el alcance de la revisión judicial de las de-terminaciones de agencias administrativas se limitan a cues-tiones de derecho, siendo una cuestión de derecho el determi-nar si la decisión del organismo administrativo está sostenida por evidencia sustancial, tomando el récord en su totalidad. Véanse Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755, 760-761 (1962); Medina v. Pons, 81 D.P.R. 1, 8 (1959); López v. Muñoz, Gobernador, 80 D.P.R. 4, 7-8 (1957); Eastern Sugar Associates v. Junta Azucarera, 77 D.P.R. 874, 386 (1954).
La función de este Tribunal en un caso como el de autos, no es la de revisar la decisión de la agencia administrativa en cuestión, sino revisar la decisión del tribunal de instancia, el que ya hizo una determinación en torno a la apreciación de la prueba que hiciere el organismo administrativo. Para ello es necesario aplicar la norma de evidencia sustancial a base de la totalidad del récord. Rodrigo v. Tribunal Superior, 101 D.P.R. 151, 155 (1973), citando de Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 490-491 (1951).
Por otro lado debe reconocerse que, en ausencia de viola-ciones a derechos constitucionales, los tribunales únicamente deben intervenir en la revisión de actuaciones de organismos *150educativos cuando son patentemente arbitrarias o carecen de base racional. Esta función debe realizarse con suma cau-tela ya que los jueces no cuentan con la información ni el peritaje (expertise) para revisar decisiones sobre evalua-ciones de personal docente. Las cortes no son los organismos apropiados para administrar el sistema educativo ni para resolver los conflictos que surgen de la operación diaria de los centros de enseñanza, a menos que se infrinjan directa-mente valores constitucionales fundamentales. Véanse Carpenter v. City of Greenfield School District No. 6, 358 F.Supp. 220, 226 (1973); Orr v. Trinter, 444 F.2d 128 (1971); Epperson v. Arkansas, 393 U.S. 97, 104 (1968); Developments in the Law—Academic Freedom, 81 Harv. L. Rev. 1045, 1051-1055 (1968). Debe señalarse que el tribunal de instancia no encontró violaciones a los derechos constitu-cionales del Profesor Berríos.
Siendo de carácter subjetivo los criterios de evaluación contenidos en las Normas y Procedimientos para la Evalua-ción y Concesión de Permanencia al Personal Docente de la Universidad de Puerto Rico, citadas precedentemente, debe darse gran peso al juicio de las personas que en primera ins-tancia tienen la responsabilidad de formular conclusiones sobre ellas a menos que tal juicio fuese claramente arbitrario o que no encuentre apoyo en la evidencia.
En mérito de lo expuesto precedentemente, y sin ánimo de expresar criterio sobre los méritos de este caso en particular, reitero mi opinión de que este Tribunal debió haber expedido el auto en este caso para examinar el récord admi-nistrativo en su totalidad y trazar las pautas que deben regir a los organismos de la Universidad de Puerto Rico que en-tienden en la evaluación del personal docente; y especial-mente para que la disposición que hizo de este caso el tribunal de instancia pueda quedar aclarada a los fines de que dicha institución pueda tomar las providencias que fueren menes-ter.

(1)La Facultad de Derecho adoptó en 28 de febrero de 1968 unas normas de evaluación para la concesión de permanencias, sustancialmente iguales a las de la Junta Universitaria. El entonces Rector del Recinto de Río Piedras, Abrahán Díaz González las creyó excelentes y las circuló a las otras facultades.